 
 
I 
111th CONGRESS
1st Session
H. R. 4074 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2009 
Mr. Burgess introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate the temporary increase in unemployment tax. 
 
 
1.Repeal of temporary increase in unemployment tax 
(a)In generalSection 3301 of the Internal Revenue Code of 1986 is amended by striking equal to— and all that follows through of the total wages and inserting the following: equal to 6.0 percent of the total wages. 
(b)Effective dateThe amendment made by this section shall apply to wages paid during months beginning after the date of the enactment of this Act.  
 
